                                                                                             Electronically Filed - St Louis County - September 19, 2019 - 02:49 PM
 Case: 4:20-cv-01213-AGF Doc. #: 3 Filed: 09/08/20 Page: 1 of 11 PageID #: 187
                                                                              19SL-CC04223

                     IN THE CIRCUIT COURT OF ST. LOUIS COUNTY
                                STATE OF MISSOURI

BAKIR AVDAGIC AND                                )
MIRHA AVDAGIC,                                   )
                                                 )
       Plaintiffs,                               )      Cause No:
                                                 )
v.                                               )
                                                 )
REGENCY MANAGEMENT                               )
COMPANY, LLC,                                    )
Hold Service                                     )
                                                 )
AND                                              )
                                                 )
NOAH PROPERTY, LLC,                              )
Hold Service                                     )      JURY TRIAL DEMANDED
                                                 )
AND                                              )
                                                 )
MARK STEVENS,                                    )
Hold Service                                     )
                                                 )
       Defendants.                               )

                                           PETITION

                            FACTS COMMON TO ALL COUNTS

       1.      Plaintiff Bakir Avdagic (hereinafter “Plaintiff Bakir”) is a Bosnian-born

American citizen, born November 15, 1956.

       2.      Plaintiff Bakir is a former employee of Defendant Regency Management

Company, LLC (hereinafter “Defendant Regency”) and Defendant Noah Property, LLC

(hereinafter “Defendant Noah”), having been employed by said Defendants beginning on or

about November 29, 2012 until March 26, 2015.

       3.      Plaintiff Mirha Avdagic (hereinafter “Plaintiff Mirha”) is a Bosnian-born

American citizen, and is the wife of Plaintiff Bakir.




                                                 1


                                                                         Exhibit A
                                                                                                     Electronically Filed - St Louis County - September 19, 2019 - 02:49 PM
 Case: 4:20-cv-01213-AGF Doc. #: 3 Filed: 09/08/20 Page: 2 of 11 PageID #: 188




          4.    Defendant Noah is a limited liability company, organized in the State of Missouri,

and at all relevant times doing business in the state of Missouri, St. Louis County, and is owned,

in part, by Mohammad Ali, Shiraz Ali, and Mittu Galani, and had 6 or more employees at all

times relevant herein.

          5.    Defendant Regency is a limited liability company created by and/or closely

related to Defendant Noah, organized in, and domestic to, the State of Missouri, doing business

in the State of Missouri, St. Louis County, and had 6 or more employees at all times relevant

herein.

          6.    At all times relevant herein, Defendants Regency and Noah operated the Holiday

Inn Airport West, located at 3400 Rider Trail South, St. Louis, MO 63045.

          7.    Defendant Mark Stevens (hereinafter “Stevens”) is, and at all times relevant

herein was, a resident of the State of Missouri.

          8.    At all times relevant herein, Defendant Stevens was employed by Defendant Noah

Property and/or Defendant Regency as the General Manager of the Holiday Inn Airport West,

and Defendant Stevens was the direct supervisor of Plaintiff at that location from the date

Plaintiff was hired in November 2012 until Plaintiff was discharged on March 26, 2015.

          9.    Defendants at all times relevant herein, acted in the interest of Defendants Noah

and Regency with regard to Plaintiff.

          10.   Venue is proper in St. Louis County, Missouri in that Defendants are located in

St. Louis County, Missouri, and the acts complained of herein took place in St. Louis County,

Missouri.

          11.   Plaintiff Bakir was hired by Defendant Regency on or about November 29, 2012,

as Food and Beverage Director at the Holiday Inn Airport West.




                                                   2


                                                                          Exhibit A
                                                                                                      Electronically Filed - St Louis County - September 19, 2019 - 02:49 PM
 Case: 4:20-cv-01213-AGF Doc. #: 3 Filed: 09/08/20 Page: 3 of 11 PageID #: 189




        12.    Defendant Regency and Plaintiff Bakir entered into a written employment

agreement on or about November 29, 2012.

        13.    Plaintiff Bakir’s employment agreement with Defendant Regency included

written and/or oral agreements (with Defendant Stevens) to perform yearly performance reviews

of Plaintiff Bakir, vacation and sick days, and to provide Plaintiff Bakir with benefits and salary

increases.

        14.    During the course of Plaintiff Bakir’s employment with Defendants Regency and

Noah, he observed misconduct that was detrimental to the business, contrary to public policy,

and fraudulent or illegal. Plaintiff Bakir verbally reported this misconduct to Defendant Stevens

on a number of occasions. Plaintiff Bakir emailed Defendant Stevens reports of misconduct

several times. Plaintiff Bakir further reported the misconduct to Naim Ali, Vice President of

Defendant Regency and owner of Defendant Noah.

        15.    The bulk of Plaintiff’s reports of the aforementioned misconduct occurred in

2014.

        16.    Plaintiff Bakir’s reports resulted in hostile and retaliatory behavior towards

Plaintiff Bakir, which culminated in his termination. The aforementioned misconduct that

Plaintiff Bakir reported, includes, but is not limited to:

        a.     Defendant Stevens and his girlfriend, Melissa Rodriguez, were observed on the

               hotel surveillance cameras consuming food and drink in the hotel restaurant

               without paying, and at times Defendant Stevens would falsify a reason for not

               having to pay. Stealing is prohibited by Missouri law RSMo. 570.030.

        b.     Defendant Stevens approached Plaintiff Bakir and asked him if he could find a

               way to steal money from the hotel in manner so that he would not be detected,




                                                   3


                                                                           Exhibit A
                                                                                                 Electronically Filed - St Louis County - September 19, 2019 - 02:49 PM
Case: 4:20-cv-01213-AGF Doc. #: 3 Filed: 09/08/20 Page: 4 of 11 PageID #: 190




          and suggested that the two of them could share in the proceeds if Plaintiff Bakir

          was successful in his attempts to steal. Stealing and embezzlement is prohibited

          by, inter alia, Missouri law RSMo. 570.030.

    c.    Throughout the course of his employment, Plaintiff Bakir noticed that many

          coupons for discounts and complimentary food and drink at the hotel’s restaurant,

          a program implemented by Defendant Stevens, were printed without

          authorization. Plaintiff Bakir believed based on the receipts and statements that

          employees were using these coupons to steal from Defendants. Plaintiff Bakir

          consulted with the representatives of Focus – the company who worked on the

          point of sale system in the restaurant. Focus representatives informed Plaintiff

          Bakir that immediate action should be taken as they believed that someone was

          stealing money from the hotel. Plaintiff Bakir worked with FOCUS to develop a

          traceable gift card program, with which Plaintiff intended replace the untraceable

          coupon program. Plaintiff ordered a shipment of Bakir these gift cards to

          implement this program, but Defendant Stevens quashed the program and

          Plaintiff’s efforts. Stealing money from a business is prohibited by, inter alia,

          Missouri law RSMo. 570.030. On or about November 1, 2014, Plaintiff Bakir

          emailed Defendant Mark Stevens and Defendants’ Employee Kim Young

          regarding these stealing issues.

    d.    Plaintiff Bakir was requested by Defendant Stevens to hire an illegal alien to work

          in the kitchen. Plaintiff Bakir refused and threatened to report the activity to the

          authorities. Plaintiff Bakir then observed that other illegal aliens and/or

          underaged workers were working in the Defendants’ kitchen. When Plaintiff




                                             4


                                                                      Exhibit A
                                                                                                      Electronically Filed - St Louis County - September 19, 2019 - 02:49 PM
 Case: 4:20-cv-01213-AGF Doc. #: 3 Filed: 09/08/20 Page: 5 of 11 PageID #: 191




                Bakir confronted Defendant Stevens about allowing this, Defendant Stevens told

                Plaintiff Bakir that Defendant Stevens would allow the hiring of illegal aliens or

                underage workers if they had false documentation that made them appear

                legitimate. This is in violation of, inter alia¸ 8 U.S.C. § 1324.

       e.       On several occasions, including, but not limited to, on or around November 3,

                2014, Plaintiff Bakir reported to Defendant Stevens that all servers were not being

                paid minimum wage as required by state and federal law. Plaintiff Bakir insisted

                this needed to be corrected, but Defendant Stevens ignored his reports.

       17.      Plaintiff Bakir prepared four or more large binders containing documentation of

the ongoing stealing and other hotel problems that had been resulting in illegal activity, company

loss, and further disturbances. The binders included emails sent to Defendant Stevens, regarding

the unlawful misconduct. These issues had all previously been ignored by Defendant Stevens.

       18.      On or around November 14, 2014, Plaintiff Bakir presented these binders to Naim

Ali, and to Mohammad Ali, an owner of Defendant Noah and discussed the aforementioned

misconduct with the owners, which included references to stealing, underage workers, and illegal

workers. Defendants, however, never provided Plaintiff Bakir with a substantive response to his

reports.

       19.      Instead, as a result of Plaintiff Bakir’s reports of misconduct, which were

ultimately escalated to the highest form of management possible, Defendants retaliated against

Plaintiff Bakir.

       20.      On or around November 17, 2014, just days after presenting the binders containing,

inter alia, reports of illegal activities, to Naim Ali and Mohammad Ali, Plaintiff Bakir was issued

a Performance Notice of unsatisfactory job performance.




                                                  5


                                                                            Exhibit A
                                                                                                     Electronically Filed - St Louis County - September 19, 2019 - 02:49 PM
 Case: 4:20-cv-01213-AGF Doc. #: 3 Filed: 09/08/20 Page: 6 of 11 PageID #: 192




         21.    This Performance Notice was unfounded. It was issued in retaliation to Plaintiff

Bakir’s complaints and reports of illegal misconduct to upper management.

         22.    Plaintiff’s Performance Notice contained false allegations against Plaintiff Bakir

and was pretextual. The Performance Notice personally attacked Plaintiff Bakir, a longstanding

professional.

         23.    The hostile working environment created by the retaliatory, false, insulting, and

inflammatory remarks made by Defendants caused Plaintiff Bakir’s excessive mental and

emotional distress.

         24.    Plaintiff Bakir’s stress was diagnosed by Dr. Emir Keric on or about November

21, 2014, as an acute reaction to stress and depression, as well as anxiety and Post-Traumatic

Stress Disorder. Dr. Keric prescribed ten days of sick leave from work, and a follow up on

December 2, 2014.

         25.    On or around November 21, 2014, Plaintiff Bakir began FMLA leave.

         26.    On or around December 24, 2014, by way of his attorney at that time, Plaintiff

Bakir again informed Mr. Ali of the unlawful activities – including stealing – occurring at the

hotel.

         27.    In or around December 2014, Plaintiff Bakir reported the hiring of illegal aliens,

underage workers, and other wage issues in violation of state and federal law to the United States

Department of Labor (“DOL”).

         28.    The DOL conducted a full investigation into Plaintiff Bakir’s complaints and

ultimately concluded that Defendant Regency was in violation of several state and federal law.

As a result, Defendant Legacy and/or Defendant Noah was required to pay thousands of dollars

in back pay.




                                                 6


                                                                          Exhibit A
                                                                                                      Electronically Filed - St Louis County - September 19, 2019 - 02:49 PM
 Case: 4:20-cv-01213-AGF Doc. #: 3 Filed: 09/08/20 Page: 7 of 11 PageID #: 193




        29.     Upon information and belief, it was known by Defendants that the report to the

DOL was made by Plaintiff Bakir, and this upset Defendants and contributed to their retaliation

against Plaintiff.

        30.     Thus, on or about March 13, 2015, Defendant Stevens informed hotel employees

that Plaintiff Bakir would be returning to work from FMLA but indicated that Plaintiff Bakir’s

return would be brief, and that Plaintiff Bakir would not be employed at the hotel long after he

returned.

        31.     Indeed, Defendants had predetermined that Plaintiff Bakir was to be fired due to

his reports of illegal activities and policy violation.

        32.     On or about March 14, 2015, Plaintiff Bakir returned from FMLA leave to work.

        33.     On March 26, 2015, less than two weeks after Plaintiff Bakir returned to work,

Defendants terminated his employment. A contributing factor to said termination was Plaintiff

Bakir’s reports of violations of the law and public policy to superiors and the DOL.

        34.     Upon information and belief, Defendants terminated and/or disciplined at least

two other employees – a chef and sous chef – in retaliation for reporting illegal activity (illegal

aliens working and underage bartenders serving drinks). The discipline and termination of these

individuals was pretextually disguised like Plaintiff Bakir’s

        35.     Plaintiff Bakir now suffers from Post-Traumatic Stress Disorder, Anxiety,

Depression and Ulcerative Colitis, among other conditions, as a result of the actions of the

Defendants as alleged herein.

        36.     Defendants’ actions were outrageous because of evil motive or reckless

indifference to the rights of others and, accordingly, Plaintiff Bakir is entitled to an award of

punitive damages.




                                                   7


                                                                            Exhibit A
                                                                                                    Electronically Filed - St Louis County - September 19, 2019 - 02:49 PM
 Case: 4:20-cv-01213-AGF Doc. #: 3 Filed: 09/08/20 Page: 8 of 11 PageID #: 194




        37.     As a direct and proximate result of Defendants’ conduct, Plaintiff Bakir has been

damaged in that he has suffered mental and physical injuries, including, but not limited to, Post

Traumatic Stress Disorder, Anxiety, Depression and Ulcerative Colitis, among other conditions,

has lost the benefits of full employment and has suffered humiliation, embarrassment, and the

loss of enjoyment of life associated with such a violation of his rights.

        38.     At the time of his termination, Plaintiff Bakir was earning $47,500 per annum (or

$3,958.33 per month) with the opportunity to achieve bonuses. The circumstances surrounding

Plaintiff Bakir’s discharge and the false record that Defendants concocted, damaged Plaintiff

Bakir’s reputation and impaired his employability. Furthermore, Plaintiff Bakir’s discharge

under these circumstances, and the subsequent impairment of his capacity and ability to work in

his professional field, is humiliating, emotionally traumatic, and depressing.

                     COUNT I- WHISTLEBLOWING/COMMON LAW
                        EMPLOYMENT-AT-WILL EXCEPTION
                                PLAINTIFF BAKIR
                                  (All Defendants)

        39.     Plaintiff Bakir incorporates by reference all previous Paragraphs as though fully

set forth herein.

        40.     Plaintiff Bakir reported violations of law and of well-established and clearly

mandated public policy to superiors.

        41.     Plaintiff Bakir was reprimanded after reporting the violations to superiors.

        42.     Plaintiff Bakir reported violations of law and of well-established and clearly

mandated public policy to governmental officials.

        43.     Plaintiff Bakir was terminated from his employment by Defendants after reporting

illegal activities to the DOL.




                                                  8


                                                                            Exhibit A
                                                                                                      Electronically Filed - St Louis County - September 19, 2019 - 02:49 PM
 Case: 4:20-cv-01213-AGF Doc. #: 3 Filed: 09/08/20 Page: 9 of 11 PageID #: 195




       44.     Plaintiff Bakir’s reporting of the violations of law and of public policy to his

superiors and the DOL were a contributing factor in his discipline and ultimate termination from

employment.

       45.     Plaintiff Bakir’s termination was the direct and proximate cause of the emotional,

psychological, and physical injuries that Plaintiff now suffers from, including the Post Traumatic

Stress Disorder, Anxiety, Depression, and Ulcerative Colitis.

       46.     Plaintiff’ Bakir’s termination was the direct and proximate cause of the loss of

wages and other benefits attendant to his employment.

       47.     Defendants’ actions were outrageous because of evil motive or reckless

indifference to the rights of others and, accordingly, Plaintiff Bakir is entitled to an award of

punitive damages.

       WHEREFORE, Plaintiff Bakir asks that the Court enter judgment in his favor and against

Defendant, in an amount in excess of $25,000.00 for back pay, front pay, compensatory and

punitive damages, pre and post judgment interest, attorney’s fees, costs, any other relief provided

under the law and such further relief as the Court or jury deems appropriate.

         COUNT II- INTENTIONAL INFLICTION OF EMOTIONAL DISTRESS
                             PLAINTIFF BAKIR
                               (All Defendants)

       48.     Plaintiff incorporates by reference all previous Paragraphs as though fully set

forth herein

       49.     Defendants’ conduct was extreme and outrageous; it was atrocious and utterly

intolerable in a civilized community.

       50.     Defendants’ conduct was intentional or reckless.




                                                  9


                                                                            Exhibit A
                                                                                                          Electronically Filed - St Louis County - September 19, 2019 - 02:49 PM
 Case: 4:20-cv-01213-AGF Doc. #: 3 Filed: 09/08/20 Page: 10 of 11 PageID #: 196




        51.        The sole intent of Defendants’ conduct was to case extreme emotional distress to

Plaintiff Bakir.

        52.        The Defendants’ did cause extreme emotional distress to Plaintiff Bakir that

resulted in bodily harm.

        53.        Defendants’ actions were outrageous because of evil motive or reckless

indifference to the rights of others and, accordingly, Plaintiff Bakir is entitled to an award of

punitive damages.

        WHEREFORE, Plaintiff Bakir prays for judgment in excess of Twenty-Five Thousand

Dollars ($25,000.00) against the Defendants for damages together with his costs herein expended

and for any other relief that this Court deems just and proper under the circumstances and the

law.

                                COUNT III- LOSS OF CONSORTIUM
                                  PLAINTIFF MIRHA AVDAGIC
                                          (All Defendants)

        Comes now Plaintiff, Mirha Avdagic and for her cause of action against Defendants

restates and realleges all previous Paragraphs in this Petition and in addition thereto states as

follows:

        54.        Plaintiff Mirha at all times relevant herein resided with Co-Plaintiff Bakir, in St.

Louis County, State of Missouri.

        55.        That at all times relevant herein, Plaintiff Mirha was, and is at the time of filing

this Petition, the lawfully wedded wife of Co-Plaintiff Bakir.

        56.        That as a direct and proximate result of the injuries to her husband Co-Plaintiff

Bakir, Plaintiff Mirha has suffered a loss of his services, support, income, society, consortium,

love and affection.




                                                     10


                                                                                Exhibit A
                                                                                                  Electronically Filed - St Louis County - September 19, 2019 - 02:49 PM
 Case: 4:20-cv-01213-AGF Doc. #: 3 Filed: 09/08/20 Page: 11 of 11 PageID #: 197




       WHEREFORE, Plaintiff Mirha prays for judgment in excess of Twenty-Five Thousand

Dollars ($25,000.00) against the Defendants together with her costs herein expended and for any

other relief that this Court deems just and proper under the circumstances.




                                             Respectfully submitted,

                                             EDELMAN & MUEHLEISEN, LLC

                                                     Steven C. Edelman, #50298
                                                     7852 Big Bend Blvd.
                                                     St. Louis, MO 63119
                                                     (314) 961-4878
                                                     (314) 918-1576 (Fax)
                                                     steve@stlinjured.com

                                             HKM EMPLOYMENT ATTORNEYS LLP

                                                     By: /s/S. Cody Reinberg
                                                     S. Cody Reinberg #66174
                                                     9666 Olive Blvd., Suite 202A
                                                     St. Louis, Missouri 63132
                                                     314-391-9557 f/p
                                                     creinberg@hkm.com


Dated: September 19, 2019




                                                11


                                                                            Exhibit A
